Citation Nr: 1440530	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability.  He contends that his disability is related to an in-service accident in service or to his approximately 50 parachuting jumps as a paratrooper.  The Veteran's service records indicate that he was in a Humvee rollover accident in December 2005 and was partially pinned under his vehicle, but there is no specific complaint or finding with respect to the left knee.  His DD Form 214 shows that he received a parachutist badge.

The Veteran was provided with a VA examination in January 2010 to evaluate the etiology of his knee disability; however, the report is inadequate.  The examiner provided a diagnosis of mild enthesopathic change at the attachment of the quadriceps tendon on the patella, but stated that a nexus opinion could not be rendered without resort to speculation.  For this reason, a new examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the Tomah VA medical center since January 2009.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


2.  Contact the Veteran and request authorization and consent to release information to VA, for any private doctor who has treated the Veteran's left knee disability since service.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disability.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability, to include the January 2010 finding of mild enthesopathic change at the attachment of the quadriceps tendon on the patella, is causally related to the Veteran's active duty service.  

The examiner's opinion is to reflect consideration of the Veteran's contentions as to the cause of his current disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



